El Juez Asociado Señor Travieso
emitió la opinión del tribunal.
José Calzada fué acusado y convicto del delito de aban-dono de sus dos hijos menores, Angelina y José Antonio Marrero, de once y nueve años de edad, respectivamente. La Corte de Distrito de Humaeao le impuso una pena de 30 días de cárcel y las costas, dejando la sentencia en suspenso mientras el acusado satisfaga a los menores la cantidad de $3 semanales.
Como base de su recurso el acusado apelante alega que la corte sentenciadora erró al apreciar la evidencia y que la sentencia es contraria a la prueba y a derecho. Examinemos la prueba.
Declaró en primer término Angela Marrero, madre de los menores, y dijo que José Calzada, el acusado, es el padre de los dos niños; que ella llevó relaciones amorosas con el acusado y se fué con él a vivir en una habitación, viviendo con él como siete años y que durante ese tiempo tuvieron esos dos niños; que desde el mes de octubre de 1939 el acusado dejó de pasarle dinero para sostener a sus hijos; que cuando el acusado la visitaba, los niños le pedían la bendición y él se las echaba y siempre los llamaba diciéndoles “nena” y “nene.” Al ser repreguntada declaró que ella se fué a vivir con el acusado en el año 1927; que el acusado estaba entonces casado con Concha Matos y tenía hijos; que el acu-sado pagaba la habitación y le daba dinero para que comiera; que mientras sostuvo relaciones con José Calzada no tuvo relaciones con ningún otro hombre; que fué asistida en los partos por la comadrona Elma Estrella; que tuvo otro niño del acusado, el cual murió.
*509María Antonia González, declaró: qne es madre de Angela Marrero; qne los dos niños viven con ella; qne las primeras relaciones amorosas de sn hija fnerón las qne tnvo con el acnsado; qne su hija y el acusado vivieron juntos como siete u ocho años; qne ella se fué con él en 1927 y él se la llevó de un teatro qne él tenía; que durante esos siete años tuvie-ron esos dos niños; que el acusado visitaba a su hija de noche temprano, pues él era hombre casado; que cuando nacieron los niños él actuó bien y les pasaba para los ali-mentos; que estuvo dándoles algo hasta octubre pasado que dejó de darles; que cuando nació la niña él fué quien llamó a Elma Estrella para que asistiera al parto y que éí le pagó a la comadrona; que también él llevó a la misma comadrona cuando nació el nene y que en cada caso le pagó dos pesos en su presencia; que cuando su hija se fué con el acusado tendría catorce o quince años de edad; y que durante el tiempo que vivieron juntos ella no tuvo relaciones con nin-gún otro hombre.
Elma Estrella declaró, que en 1927 ejercía como coma-drona ; que en 1929 y 1931 asistió de parto a Angela Marrero; que fué el acusado José Calzada quien le habló para que la asistiera en ambos partos y que fué él también quien le pagó por sus servicios; que él la fué a buscar a su casa y la llevó a casa de Angela Marrero.
En su defensa declaró el acusado, quien negó todos los hechos imputádosle por la prueba de cargo, y un testigo, Cruz Peña, cuya declaración tendía a probar que él había tenido relaciones íntimas con Angela Marrero, madre de los niños, antes de nacer éstos.
La corte sentenciadora hizo constar su opinión en cuanto a la credibilidad de los testigos de una y otra parte, expre-sándose así:
“La corte ba prestado cuidado y especial interés a todas las de-claraciones que han prestado. Ha seguido en todos sus más minu-ciosos detalles todos los gestos y actitudes de cada testigo mientras deponía desde la silla testifica]. Por la prueba ante mí, por el eré-*510dito de la misma que me inspiran los distintos testimonios, yo llego a la conclusión de que se ha probado un caso de acuerdo con los preceptos del artículo 263 del Código Penal. Si bien es verdad que en algunos de los testimonios de cargo se ve que ha habido la previa conferencia, un breve acuerdo sobre detalles incidentales, como por ejemplo en la tendencia de cada uno de estos tres testigos de pun-tualizar el día, el mes, el año y la hora del primer nacimiento que hubo de estas relaciones amorosas que surgen de la prueba del pueblo, hay 'un testigo de defensa que no merece a este tribunal la más mí-nima consideración; es la declaración de Cruz Peña, por la forma de conducirse, por sus gestos no me ha merecido, no ha ocupado el menor esfuerzo de mi mente para hacerme reflexionar en el sentido de la teoría que él venía a sostener, al contrario; ...”
La prueba es ampliamente suficiente para sostener las conclusiones de la corte inferior y justificar la sentencia recurrida, la que debe ser confirmada.
El Juez Presidente Sr. Del Toro no intervino.